DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 20 of U.S. Patent No. 11,355,445. Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 17-18 of U.S. Patent No. U.S. 11,355,445 disclose all limitations of claims 1-3 of the instant application, and claim 20, which inherits the limitation of claim 17, of U.S. Patent No. 11,355,445, discloses all limitations of claims 16 of the instant application.

17/664,132
U.S. Patent No. 11,355,445
1. A semiconductor package comprising:
a semiconductor chip;
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip and an intermediate via penetrating the intermediate insulating layer;
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via;



an upper connection structure including a first upper conductive pattern layer on the semiconductor chip, a first upper insulating layer on the first upper conductive pattern layer,  a second upper insulating layer on the first upper insulating layer, a second upper conductive pattern layer on the second upper insulating layer, a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer and a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via; and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer.






2. The semiconductor package of claim 1, further comprising a sealing layer between
an upper surface of the semiconductor chip and the first upper conductive pattern layer.
3. The semiconductor package of claim 1, wherein the second upper insulating layer
further extends between the second upper conductive pattern layer and the first upper insulating layer.



16. A semiconductor package comprising:
a semiconductor chip;
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip and an intermediate via penetrating the intermediate insulating layer;
a lower connection structure comprising a lower insulating layer on a lower surf ace of the semiconductor chip and on a lower surface of the intermediate connection structure and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via;



an upper connection structure including a first upper conductive pattern layer on the semiconductor chip, a first upper insulating layer on the first upper conductive pattern layer, a second upper insulating layer on the first upper insulating layer, a second upper conductive pattern layer on the second upper insulating layer, a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer, wherein a thickness of the first upper conductive pattern layer is less than a thickness of the second upper conductive pattern layer; and



an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer.






17. A semiconductor package comprising: 
a semiconductor chip; 
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip and an intermediate via penetrating the intermediate insulating layer; 
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via; 
a sealing layer on an upper surface of the semiconductor chip and an upper surface of the intermediate connection structure; 
an upper connection structure including a first upper conductive pattern layer on the sealing layer, a first upper insulating layer on the first upper conductive pattern layer, a second upper insulating layer on the first upper insulating layer, a second upper conductive pattern layer on the second upper insulating layer, a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer, and a second upper via penetrating the sealing layer, the first upper insulating layer, and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via; and 
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer, 
wherein the first upper insulating layer comprises a composite material including a matrix and a filler in the matrix, and wherein the second upper insulating layer is free of the filler.

(this limitation is in claim 17 above)



18. The semiconductor package of claim 17, wherein the second upper insulating layer extends between a side surface of the first upper via and the first upper insulating layer, between a side surface of the second upper via and the first upper insulating layer, and between a side surface of the second upper via and the sealing layer.
17. A semiconductor package comprising: 
a semiconductor chip; 
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip and an intermediate via penetrating the intermediate insulating layer; 
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via; 

a sealing layer on an upper surface of the semiconductor chip and an upper surface of the intermediate connection structure; 
an upper connection structure including a first upper conductive pattern layer on the sealing layer, a first upper insulating layer on the first upper conductive pattern layer, a second upper insulating layer on the first upper insulating layer, a second upper conductive pattern layer on the second upper insulating layer, a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer, and a second upper via penetrating the sealing layer, the first upper insulating layer, and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via; and 

an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer, 
wherein the first upper insulating layer comprises a composite material including a matrix and a filler in the matrix, and wherein the second upper insulating layer is free of the filler.
20. The semiconductor package of claim 17, wherein a thickness of the first upper conductive pattern layer is less than a thickness of the second upper conductive pattern layer.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 7,858,441).
Regarding to claim 1, Lin teaches a semiconductor package comprising:
a semiconductor chip (Fig. 3f, element 132; column 8, line 47);
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip (Fig. 3f, element 136; column 8, line 50) and an intermediate via penetrating the intermediate insulating layer (Fig. 3f, element 130; column 8, line 53);
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure (Fig. 3f, element 112; column 8, line 1) and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via (Fig. 3f, element 114; column 8, line 7);
an upper connection structure including a first upper conductive pattern layer on the semiconductor chip (Fig. 3f, element 140; column 8, line 51), a first upper insulating layer on the first upper conductive pattern layer (Fig. 3f, element 146; column 8, line 67), a second upper insulating layer on the first upper insulating layer (Fig. 3f, element 156; column 9, lines 18-21), a second upper conductive pattern layer on the second upper insulating layer (Fig. 3f, element 160; column 9, line 40), a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer (Fig. 3f, left-side 150/148 stack; column 9, line 7, first upper via left-side 150/148  penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the first upper conductive pattern layer 140) and a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via (Fig. 3f, right-side 150/148 stack; column 9, line 7, second upper via right-side 150/148 penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the intermediate via 130); and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer (Fig. 3f, element 163; column 9, line 48).
Regarding to claim 2, Lin teaches sealing layer between an upper surface of the semiconductor chip and the first upper conductive pattern layer (Fig. 3f, element 142; column 8, line 53).
Regarding to claim 3, Lin teaches the second upper insulating layer further extends between the second upper conductive pattern layer and the first upper insulating layer (Fig. 3f, the second upper insulating layer 156 extends between the second upper conductive pattern layer 160 and the first upper insulating layer 146).
Regarding to claim 4, Lin inherently discloses a portion of the first upper conductive pattern layer is configured to be grounded, and wherein a portion of the second upper conductive pattern layer is configured to transmit signals (wiring redistribution layer inherently provides power and ground, and transmits signals to operate the chips).
Regarding to claim 6, Lin inherently discloses the portion of the first upper conductive pattern layer that is configured to be grounded is a first portion, and wherein the first upper conductive pattern layer further comprises a second portion that is configured to transmit signals (portion of wiring redistribution layer inherently provides power and ground, called first potion, and another portion transmits signals, to operate the chips).
Regarding to claim 8, Lin teaches the first upper conductive pattern layer is indirectly electrically connected to the intermediate connection structure by the second upper conductive pattern layer (Fig. 3f, the path: first upper conductive pattern layer 140, first upper via left-side 150/148 stack, the second upper conductive pattern layer 160, second upper via right-side 150/148 stack, and the intermediate connection structure 130).
Regarding to claim 9, Lin teaches a semiconductor package comprising:
a semiconductor chip (Fig. 3f, element 132; column 8, line 47);
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip (Fig. 3f, element 136; column 8, line 50) and an intermediate via penetrating the intermediate insulating layer (Fig. 3f, element 130; column 8, line 53);
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure (Fig. 3f, element 112; column 8, line 1) and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via (Fig. 3f, element 114; column 8, line 7);
an upper connection structure including a first upper conductive pattern layer on the semiconductor chip (Fig. 3f, element 140; column 8, line 51), a first upper insulating layer on the first upper conductive pattern layer (Fig. 3f, element 146; column 8, line 67), a second upper insulating layer on the first upper insulating layer (Fig. 3f, element 156; column 9, lines 18-21), a second upper conductive pattern layer on the second upper insulating layer (Fig. 3f, element 160; column 9, line 40), a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer (Fig. 3f, left-side 150/148 stack; column 9, line 7, first upper via left-side 150/148  penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the first upper conductive pattern layer 140), wherein a chemical composition of the first upper insulating layer differs from a chemical composition of the second upper insulating layer (column 9, lines 18-21, the second upper insulating layer 156 is molding compound, which differ from the first upper insulating layer 146, which is silicon oxide); and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer (Fig. 3f, element 163; column 9, line 48).
Regarding to claim 10, Lin teaches sealing layer between an upper surface of the semiconductor chip and the first upper conductive pattern layer (Fig. 3f, element 142; column 8, line 53).
Regarding to claim 11, Lin teaches the upper connection structure further comprises a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via (Fig. 3f, right-side 150/148 stack; column 9, line 7, second upper via right-side 150/148 penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the intermediate via 130).
Regarding to claim 12, Lin teaches the first upper insulating layer comprises a composite material including a matrix and a filler in the matrix (column 9, lines 18-22), and wherein the second upper insulating layer does not comprise the filler (conformal silicon dioxide 146 does not comprise the filler).
Regarding to claim 14, Lin teaches the second upper insulating layer further extends between the second upper conductive pattern layer and the first upper insulating layer (Fig. 3f, the second upper insulating layer 156 extends between the second upper conductive pattern layer 160 and the first upper insulating layer 146).
Regarding to claim 15, Lin inherently discloses a portion of the first upper conductive pattern layer is configured to be grounded, and wherein a portion of the second upper conductive pattern layer is configured to transmit signals (wiring redistribution layer inherently provides power and ground, and transmits signals to operate the chips).
Regarding to claim 16, Lin teaches a semiconductor package comprising:
a semiconductor chip (Fig. 3f, element 132; column 8, line 47);
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip (Fig. 3f, element 136; column 8, line 50) and an intermediate via penetrating the intermediate insulating layer (Fig. 3f, element 130; column 8, line 53);
a lower connection structure comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure (Fig. 3f, element 112; column 8, line 1) and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via (Fig. 3f, element 114; column 8, line 7);
an upper connection structure including a first upper conductive pattern layer on the semiconductor chip (Fig. 3f, element 140; column 8, line 51), a first upper insulating layer on the first upper conductive pattern layer (Fig. 3f, element 146; column 8, line 67), a second upper insulating layer on the first upper insulating layer (Fig. 3f, element 156; column 9, lines 18-21), a second upper conductive pattern layer on the second upper insulating layer (Fig. 3f, element 160; column 9, line 40), a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer (Fig. 3f, left-side 150/148 stack; column 9, line 7, first upper via left-side 150/148  penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the first upper conductive pattern layer 140), wherein a thickness of the first upper conductive pattern layer is less than a thickness of the second upper conductive pattern layer (Fig. 3f, thickness of the first upper conductive pattern layer 140 is less than a thickness of the second upper conductive pattern layer 160); and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer (Fig. 3f, element 163; column 9, line 48).
Regarding to claim 17, Lin teaches sealing layer between an upper surface of the semiconductor chip and the first upper conductive pattern layer (Fig. 3f, element 142; column 8, line 53).
Regarding to claim 18, Lin teaches the upper connection structure further comprises a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via (Fig. 3f, right-side 150/148 stack; column 9, line 7, second upper via right-side 150/148 penetrating the first upper insulating layer 146 and the second upper insulating layer 156 to connect between the second upper conductive pattern layer 160 and the intermediate via 130).
Regarding to claim 19, Lin teaches the first upper insulating layer comprises a composite material including a matrix and a filler in the matrix (column 9, lines 18-22), and wherein the second upper insulating layer does not comprise the filler (conformal silicon dioxide 146 does not comprise the filler).
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeng et al. (U.S. Patent No. 11,062,997).
Regarding to claim 1, Jeng teaches a semiconductor package comprising:
a semiconductor chip (Fig. 1G, element 130B);
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip (Fig. 1G, molding 240 encapsulates element 130B) and an intermediate via penetrating the intermediate insulating layer (Fig. 1G, element 120);
a lower connection structure (Fig. 1G, element 170) comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure (Fig. 1G, the topmost insulating layer of structure 170) and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via (Fig. 1G, the topmost conductive pattern of structure 170);
an upper connection structure including a first upper conductive pattern layer on the semiconductor chip (Fig. 1G, element 115), a first upper insulating layer on the first upper conductive pattern layer (Fig. 1G, element 114a), a second upper insulating layer on the first upper insulating layer (Fig. 1G, element 110), a second upper conductive pattern layer on the second upper insulating layer (Fig. 1G, element 117), a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer (please see the attached figure) and a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via (please see the attached figure); and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer (Fig. 1G, element 260).

    PNG
    media_image1.png
    856
    1742
    media_image1.png
    Greyscale

Regarding to claim 2, Jeng teaches sealing layer between an upper surface of the semiconductor chip and the first upper conductive pattern layer (Fig. 1G, element 114a).
Regarding to claim 3, Jeng teaches the second upper insulating layer further extends between the second upper conductive pattern layer and the first upper insulating layer (Fig. 1G, the second upper insulating layer 111 extends between the second upper conductive pattern layer 117 and the first upper insulating layer 114a).
Regarding to claim 4, Jeng inherently discloses a portion of the first upper conductive pattern layer is configured to be grounded, and wherein a portion of the second upper conductive pattern layer is configured to transmit signals (wiring redistribution layer inherently provides power and ground, and transmits signals to operate the chips).
Regarding to claim 6, Jeng inherently discloses the portion of the first upper conductive pattern layer that is configured to be grounded is a first portion, and wherein the first upper conductive pattern layer further comprises a second portion that is configured to transmit signals (portion of wiring redistribution layer inherently provides power and ground, called first potion, and another portion transmits signals, to operate the chips).
Regarding to claim 8, Jeng teaches the first upper conductive pattern layer is indirectly electrically connected to the intermediate connection structure by the second upper conductive pattern layer (Fig. 1G, the path: first upper conductive pattern layer 115, first upper via 113/right, the second upper conductive pattern layer 117, second upper via 113/left, and the intermediate connection structure 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (U.S. Patent No. 11,062,997).
Regarding to claim 9, Jeng teaches Jeng teaches a semiconductor package comprising:
a semiconductor chip (Fig. 1G, element 130B);
an intermediate connection structure comprising an intermediate insulating layer on sides of the semiconductor chip (Fig. 1G, molding 240 encapsulates element 130B) and an intermediate via penetrating the intermediate insulating layer (Fig. 1G, element 120);
a lower connection structure (Fig. 1G, element 170) comprising a lower insulating layer on a lower surface of the semiconductor chip and on a lower surface of the intermediate connection structure (Fig. 1G, the topmost insulating layer of structure 170) and a lower conductive pattern layer on the lower insulating layer and connected to the semiconductor chip and the intermediate via (Fig. 1G, the topmost conductive pattern of structure 170);
an upper connection structure including a first upper conductive pattern layer on the semiconductor chip (Fig. 1G, element 115), a first upper insulating layer on the first upper conductive pattern layer (Fig. 1G, element 114a), a second upper insulating layer on the first upper insulating layer (Fig. 1G, element 110), a second upper conductive pattern layer on the second upper insulating layer (Fig. 1G, element 117), a first upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the first upper conductive pattern layer (Fig. 1G, element 113, please see the attached figure); and
an external connection terminal on a lower surface of the lower connection structure and connected to the lower conductive pattern layer (Fig. 1G, element 260).
In Fig. 1G, the first upper insulating layer differ from the second upper insulating layer (Fig. 1G, the first upper insulating layer 114a is differ from the core layer 111). However, Jeng does not clearly disclose this difference the specification. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a chemical composition of the first upper insulating layer differing from a chemical composition of the second upper insulating layer in order to reduce stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 10, Jeng teaches sealing layer between an upper surface of the semiconductor chip and the first upper conductive pattern layer (Fig. 1G, element 114a).
Regarding to claim 11, Jeng teaches the upper connection structure further comprises a second upper via penetrating the first upper insulating layer and the second upper insulating layer to connect between the second upper conductive pattern layer and the intermediate via (Fig. 1G, please also see the attached figure above).
Regarding to claim 14, Jeng teaches the second upper insulating layer further extends between the second upper conductive pattern layer and the first upper insulating layer (Fig. 1G, the second upper insulating layer 111 extends between the second upper conductive pattern layer 117 and the first upper insulating layer 114a).
Regarding to claim 15, Jeng inherently discloses a portion of the first upper conductive pattern layer is configured to be grounded, and wherein a portion of the second upper conductive pattern layer is configured to transmit signals (wiring redistribution layer inherently provides power and ground, and transmits signals to operate the chips).
Allowable Subject Matter
Claims 5, 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “an entirety of the first conductive pattern layer is configured to be grounded” in combination with the limitations recited in claim 1 and claim 4.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the portion of the second upper conductive pattern layer that is configured to transmit signals is a first portion, wherein the second upper conductive pattern layer further comprises a second portion that is configured to be grounded, and wherein the portion of the first upper conductive pattern layer is configured to be grounded through the first via and the second portion of the second upper conductive pattern layer” in combination with the limitations recited in claim 1 and claim 4.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “the filler includes silica” in combination with the limitations recited in claim 9 and claim 12.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the filler includes silica” in combination with the limitations recited in claim 16 and claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828